DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed April 4, 2022, has been received and entered.
	Claims 2-15, 17-34, 36-38, 40, 42-45, 47-49, 52-73, 79, and 82 are canceled.
	Claims 1, 16, 35, 39, 41, 46, 50, 51, 74-78, 80, 81, and 83-87 are pending and examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 16, 35, 39, 41, 46, 50, 51, 74-78, 80, 81, and 83-87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite by the recitation “a preferentially utilized carbon substrate.”  It is unclear what preferentially utilizes the carbon substrate.  Since claim 1 is indefinite, then its dependent claims and the claims that incorporate claim 1, claims 16, 35, 39, 41, 46, 50, 51, 74-78, 80, 81, and 83-87.  To overcome the rejection, it should be clarified that the carbon substrate is a carbon substrate that is preferentially utilized by the cells; this interpretation of the term will be used for the purpose of applying prior art.
Claim 81 is rendered indefinite by the recitation “the preferentially utilized carbon substrate.”  It is unclear whether it refers to the preferentially utilized carbon substrate of step (a) of parent claim 50 (in particular, of the method of claim 1), or the carbon substrate that is preferentially utilized of step (b) of parent claim 50.
Claims 86 and 87 are rendered indefinite by the recitation “the controlled, limiting amount of the preferentially utilized carbon substrate” in lines 1-2 of each claim.  It is unclear whether it refers to the controlled, limiting amount of the preferentially utilized carbon substrate of step (a) of parent claim 50 (in particular, of the method of claim 1), or the controlled, limiting amount of the carbon substrate that is preferentially utilized of step (b) of parent claim 50.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35, 39, 41, 46, 77, 78, 84, 85, and 87 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 35 comprises new matter since there is no support that the controlled, limiting amount of the preferentially utilized carbon substrate of the fermentation medium for culturing oleaginous cells to produce lipids (as required in step (b)) is the same amount of the same preferentially utilized carbon substrate in the fermentation medium for culturing non-photosynthetic autotrophic cells to produce acetate (as required in step (a)).  In reciting “the controlled, limiting amount of the preferentially utilized carbon substrate” in step (b), claim 35 is referring to the “controlled, limiting amount of a preferentially utilized carbon substrate” of claim 1 that is incorporated by step (a) of claim 35 to produce acetate.  While the specification provides support for the preferentially utilized carbon substrate being the same for the culture of non-photosynthetic autotrophic cells and the culture of oleaginous cells to produce acetate and lipids, respectively (page 14, line 18 through page 15, line 5; page 15, line 19 through page 16, line 2; page 22, line 8 through page 23, line 1; page 23, line 14-18 disclosing glucose, gluconate, or other sugars as the preferentially utilized carbon substrate for both cultures), the specification does not provide support that the controlled, limiting amount is the same.  Instead, the specification states that the concentration of the carbon source will depend upon the microorganisms to be cultured (page 19, lines 21-22).  This would suggest to the skilled artisan that the controlled, limiting amount of the preferentially utilized carbon substrate for acetate production by the non-photosynthetic autotrophic cells would be different from the controlled, limiting amount of the preferentially utilized carbon substrate for lipid production by the oleaginous cells.  
Because of the new matter in claim 35, then a rejection under 35 U.S.C. 112(a) of claims 35, 39, 41, 46, 77, 78, and 85 is required.

Additionally, the specification as filed does not provide support for the limitation that the controlled, limiting amount of the preferentially utilized carbon substrate is added to the culture vessel at a rate such that the culture vessel maintains a concentration of the preferentially utilized carbon substrate such that the preferentially utilized carbon substrate is utilized primarily for biomass production, as recited in claim 84 and 87.  The specification, including the paragraphs of the published application and Examples 1, 3, and 4 cited on page 7, third paragraph of the Remarks filed April 7, 2021, do not provide a teaching of the limitations of claims 84 and 87.  Therefore, the limitations of claims 84 and 87 are considered new matter.  While Applicant was in possession of a portion of the claimed invention, the full scope of the invention, specifically regarding the concentration of the preferentially utilized carbon substrate such that the preferentially utilized carbon substrate is utilized primarily for biomass production as recited in claims 84 and 87, is not fully described in the specification.
Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 16, 76, and 83 are rejected under 35 U.S.C. 103 as being unpatentable over Jones (Nature Communications. 2016. 7: 12800. 9 pages. Published September 30, 2016. Previously cited) in view of Gerson (Biotechnology and Genetic Engineering Reviews. 1988. 6(1): 67-150. Previously cited), Godley (Arch. Microbiol. 1990. 154: 5-11. Previously cited), and Kopke (PNAS. 2010. 107(29): 13097-13092), and in light of Li (Biotechnology Journal. 2014. 9: 1503-1511. Previously cited).
Jones discusses the production of chemicals via microbial fermentation (page 2, left column, first paragraph).  Jones indicates that their study demonstrates that anaerobic, non-synthetic mixotrophy, defined as the concurrent utilization of organic (for example, sugars) and inorganic (for example, carbon dioxide) substrates in a single organism, can overcome various recognized constraints to increase product yields and reduce overall carbon dioxide emissions (abstract).  In their study, they demonstrate the ability of a broad range of acetogenic organisms to conduct mixotrophy and H2- or syngas-enhanced mixotrophy without carbon catabolite repression (CCR), thus enabling sugar to metabolite yields that are not theoretically possible through heterotrophic (that is, traditional) fermentation (page 2, right column, first full paragraph).  Figure 1(b) on page 3 summarizes the different modes of fermentation.  Syngas-enhanced mixotrophy (case IV) of Figure 1(b) involves hexose and CO:CO2:H2 being fed to the microorganism (legend of Figure 1(b)).  Depending on the composition of the syngas and the metabolite of interest, carbon dioxide may still be released from the process (legend of Figure 1(b)).  The syngas-enhanced mixotrophy speaks to the claimed invention.
Additionally, Jones investigated if carbon catabolite repression (CCR) occurs in Clostridium ljungdahlii (CLJ, see page 2, right column, first full paragraph) and the acetogen C. autoethanogenum (CAU) by growing each strain on C12-fructose and a C13-labelled syngas mixture comprising CO, CO2, H2, and N2 (page 2, right column, second full paragraph).  The study found that for both strains, the consistently high percentage of acetate labeling during fructose consumption demonstrates that both glycolysis (the pathway that breaks down certain sugars, e.g. fructose, to acetyl-CoA; see page 2, left column, third paragraph and Figure 1(a)) and the Wood-Ljungdahl Pathway (WLP, converts CO2, H2, CO, or other C1 feedstocks into acetyl-CoA; see page 2, left column, third paragraph and Figure 1(a)) operate concurrently, apparently without the limitation of carbon catabolite repression (CCR) (page 2, right column, second full paragraph).  In discussing this experiment, Jones indicates that CCR is a possibility of the WLP in the presence of a preferred sugar substrate (page 2, right column, second full paragraph).  Therefore, the sugar fructose in the experiment is a preferentially utilized carbon substrate of the strains cultured, signifying further that carbon dioxide is not preferentially utilized by the strains.  These experiments are comparable to the claimed invention in that they read on a method for converting carbon dioxide into organic compounds (acetate and ethanol; over 70% of acetate was derived from the labelled syngas; see page 2, right column, second full paragraph) comprising culturing non-photosynthetic autotrophic cells (C. ljungdahlii is recited in instant claim 76 as non-photosynthetic autotrophic cells that are acetogenic cells) in a culture vessel (see page 7, right column, third paragraph which explains the growth conditions) containing a fermentation medium comprising a carbon substrate (fructose) preferentially utilized by the cells, carbon dioxide which is not preferentially utilized by the cells, and diatomic hydrogen.  
Since Jones defines the syngas as comprising CO:CO2:H2:N2 at 55:10:20:15 (page 2, right column, second full paragraph), then the fermentation medium comprises a controlled amount of each component of the syngas, and specifically encompassing a controlled amount of carbon dioxide and a controlled amount of diatomic hydrogen, meeting a limitation of instant claim 1.  
	For their experiment for determining whether CCR occurs in CLJ (Clostridium ljungdahlii), CLJ was grown on C12-fructose and  a C13-labelled syngas mixture (13CO:13CO2:H2:N2, 55:10:20:15) (page 2, right column, second full paragraph).  Between 73% and 80% of the acetate, the primary metabolite, exhibited 13C-labelling over the course of the fermentation (page 2, right column, second full paragraph).  Since both carbon monoxide (CO) and carbon dioxide (CO2) are 13C-labelled in the syngas mixture, then both carbon monoxide and carbon dioxide provide the 13C-labelled carbon in the product (acetate).  Therefore, carbon monoxide and carbon dioxide collectively provides between 73% and 80% of the acetate produced by the CLJ cells.  For the same experiment performed with the closely related acetogen CAU (C. autoethanogenum), 51-58% of the acetate was 13C-labelled throughout the fermentation (page 2, right column, second full paragraph).  Therefore, carbon monoxide and carbon dioxide collectively provides 51-58% of the acetate produced by the CAU cells.  Also, though not directly measured, Jones states that the product ethanol for both the CLJ and CAU cells should have a similar percentage of 13C-labelling since ethanol is also derived from acetyl-CoA (page 2, right column, second full paragraph).  As such, carbon monoxide and carbon dioxide collectively provides about 73-80% or about 51-58% of carbon in organic compounds (acetate and ethanol) produced by the cells (CLJ or CAU cells).     

The syngas-enhanced mixotrophy disclosed by Jones differs from the claimed invention in that Jones does not expressly disclose that the fermentation medium comprises a controlled, limiting amount of the preferentially utilized carbon substrate (hexose, e.g. fructose) wherein the controlled, limiting amount of the preferentially utilized carbon substrate is added to the culture vessel at a rate such that the culture vessel maintains a concentration of the preferentially utilized carbon substrate such that the carbon dioxide provides more than 50% of carbon in organic compounds (acetate, ethanol) produced by the cells.
However, Jones also discusses high density continuous fermentation (page 4, last paragraph).  Specifically, Jones states, “A potent approach to further improve product (metabolite) yields, minimize biomass formation, reduce ATP demand and increase the availability of reduction energy (available electrons) is through continuous fermentation with cell recycle” (page 4, last paragraph).  As evidenced by Li, fermentation processes can be classified by two types, batch/fed-bath and continuous/semi-continuous process, wherein continuous fermentation allows substrates to be continuously fed into the fermentor vessels at a desirable rate, and final products are continuously harvested (page 1503, first paragraph).  See also page 1506, first paragraph of Li, which states that in continuous fermentations, the addition of substrate(s) and the harvest of the final product(s) is conducted continuously and simultaneously.  Therefore, the continuous fermentation of Jones is drawn to continuously feeding the substrates, including the hexose (e.g. fructose) into the culture vessel.  When describing the high density continuous fermentation experiment, Jones discloses culturing C. ljungdahlii (CLJ) in which fermenter feeding and permeate rates were balanced to maintain a constant working volume and a specific average rate (page 8, left column, third paragraph).  Additionally, fructose concentration in the feed was increased to a specific level (g/L) during the course of building cell density (page 8, left column, third paragraph).  Jones found that starting at hour 100 and for 50 hours afterwards, volumetric productivities of acetone pathway products and acetate remained essentially constant, along with fructose volumetric consumption (page 5, left column, first paragraph).
Gerson provides a summary of both the theoretical background and the experimental basis for the development of computer-controlled fermentation processes (page 68, last paragraph).  Gerson point out that continuous fermentation processes are characterized by constant substrate, biomass and product concentrations, but usually one substrate is in growth-limiting concentrations (page 69, third paragraph).  When discussing fermentation systems in general, Gerson explains that the ultimate limit to cell population growth could be simplistically considered to be the availability of major substrates, and substrate availability is the primary constraint on growth, but other environmental conditions can decrease growth before substrate depletion (page 75, last paragraph).  Additionally, Gerson discusses substrate concentration and parameter control, pointing out that process development has shifted from the use of abruptly terminated exponential systems to the use of gradually slowed systems carefully brought into a productive steady state (page 76, third paragraph).  Without substrate addition, cells experience substrate concentrations well in excess of Ks (Monod constant for the substrate under the given conditions, see page 72, third paragraph) for many doublings, and then the large population depletes substrate concentrations to within a small fraction of Ks, growth rate slows, but high cell concentrations, maintenance requirements and product formation consume the relatively small remaining quantities of substrate in a very short time (page 76, third paragraph).  Growth rate then approaches zero, product formation halts, and death rates increase (page 76, third paragraph).
Godley discloses the growth of a strain of Acetobacterium woodii that is anaerobic and acetogenic in fructose-limited chemostat cultures (abstract).  The chemostat culture reads on continuous fermentation (see also page 6, left column, third full paragraph disclosing a “continuous culture”).  Godley recognizes that A. woodii can grow with H2 and CO2 as the carbon and energy sources to produce acetate as the only fermentation product (page 5, first paragraph).  Additionally, A. woodii can also ferment many other substrates including fructose to produce acetate (page 5, second paragraph).  In the study of Godley, carbon dioxide was provided in the gas phase of the culture (abstract).
Before the effective filing date of the claimed invention, it would have been obvious to have performed the syngas-enhanced mixotrophy process of Jones as a continuous fermentation process wherein the feed comprising fructose is continuously fed into the culture vessel and cells are recycled.  One of ordinary skill in the art would have been motivated to do this because Jones teaches that continuous fermentation with cell recycle is a potent approach to further improve product (metabolite) yields, minimize biomass formation, reduce ATP demand, and increase availability of reduction energy (available electrons).  There would have been a reasonable expectation of producing acetate by this modification of the syngas-enhanced mixotrophy process of Jones since Jones demonstrated that it was successfully utilized to generate acetate by fermentation with C. ljungdahlii in which fructose was fed into the fermenter.  
In performing this method rendered obvious by Jones (syngas-enhanced mixotrophy as a continuous fermentation process), then it would have been obvious that the carbon substrate (hexose, e.g. fructose) is added at a controlled, limiting amount to the culture vessel at a rate such that the culture vessel maintains the concentration of the carbon substrate (hexose, e.g. fructose) as disclosed in Jones for their study (10 g/L fructose or 5 g/l to up 80 g/L fructose; see page 7, right column, first and second paragraphs of ‘Methods’ section, and page 8, left column, third-to-last paragraph).  It would have been obvious to have provided the carbon substrate (hexose, e.g. fructose) at a controlled, limiting amount since usually one substrate is in a growth-limiting concentration in a continuous fermentation (as taught by Gerson), substrate amount is critical for fermentation processes with industrial applications (as demonstrated by Gerson), and fructose-limited culture in a chemostat of an acetogen (A. woodii, which is also discussed in Jones) cultured in a mixotrophic process is used the art (as demonstrated by Godley).  In performing the syngas-enhanced mixotrophy process of Jones as a continuous fermentation process, it would have been obvious to have applied the balancing of fermenter feeding and permeate rates and fructose feed concentration as taught for the high density cell recycle fermentation of Jones.  Since the fructose in the feed is at a particular concentration and the fermenter feeding and permeates rates were balanced to maintain a constant working volume for the high density cell recycle fermentation (page 8, left column, third paragraph), then the fructose is added to the culture vessel at a controlled, limiting amount.  
Though Jones indicates that they tested only fructose with H2 and fructose with a syngas mixture of CO:H2:CO2:N2 at 55:20:10:1 for anaerobic, non-photosynthetic mixotrophy, Jones points out that many different organic and inorganic substrates can be used such as other sugars, gas compositions, methanol, formate and other C1 substrates (page 7, paragraph bridging left and right columns).  Kopke discloses that Clostridium ljungdahlii, which is one of the organisms studied in Jones, is able to ferment sugars, other organic compounds, or CO2/H2 and synthesis gas (CO/H2) (abstract).  In discussing C. ljungdahlii, Kopke teaches that in homoacetogenic bacteria, the Wood-Ljungdahl pathway (WLP as abbreviated in Jones) is used in homoacetogenic bacteria to fix carbon dioxide or carbon monoxide and convert it into acetyl-CoA, as shown in Figure 1 (page 13087, last paragraph).  Before the effective filing date of the claimed invention, it would have been obvious to have substituted the syngas with a gas composition comprising carbon dioxide and hydrogen (no carbon monoxide) when performing the method rendered obvious by Jones in view of Gerson and Godley since both carbon dioxide and hydrogen are used in the WLP to produce acetyl-CoA which is converted to the metabolites, and since carbon dioxide is disclosed in Kopke as an alternative to carbon monoxide for being fermented along with hydrogen by C. ljungdahlii, which is one of the organisms tested in Jones.  In making this substitution, then carbon dioxide is the only inorganic carbon substrate that is utilized by the cells in the mixotrophy method rendered obvious by Jones, Gerson, Godley, and Kopke (in light of Li, cited as evidence).  It thus would have been expected that similar incorporation of the C13-labelled gas as obtained in the experiment discussed above of Jones (page 2, right column, second full paragraph) would have been obtained:  about 73-80% or 51-58% of the organic compounds (acetate, ethanol) produced by the CLJ and CAU cells is C13-labeled.  That is, the carbon dioxide solely would have provided about 73-80% or 51-58% (falling in the range of ‘more than 50%’) of carbon in organic compounds (acetate, ethanol) produced by the cells.
Therefore, Jones in view of Gerson, Godley, and Kopke (in light of Li) renders obvious instant claims 1, 16 (the sugar fructose), and 83 (as pointed out, CCR was not induced in the experiments of Jones) are rendered obvious.
Regarding instant claim 76, as discussed above, Clostridium ljungdahlii was used in the syngas-enhanced mixotrophy experiment of Jones, thereby meeting a limitation of instant claim 76.  Additionally, Jones teaches culturing Moorella thermoacetica (MTA) under syngas-enhanced mixotrophic conditions to produce acetate (page 5, right column, second paragraph; Figure 4 on page 6).  Jones also points out that Acetobacterium woodii had been found to concurrently utilize fructose and CO2:H2 (page 2, right column, second full paragraph).  Given that Jones has found that mixotrophy is a general trait of acetogens by citing the mixotrophy of M. thermoacetica and A. woodii (page 5, right column, second paragraph), then it would have been obvious to have performed the method rendered obvious by Jones, Gerson, Godley, and Kopke (in light of Li) with M. thermoacetica and A. woodii for the predictable result of producing acetate, thereby rendering obvious the other cells of instant claim 76.
A holding of obviousness is clearly required.

Claim 74 and 75 rejected under 35 U.S.C. 103 as being unpatentable over Jones, Gerson, Godley, Kopke, and  Li as applied to claims 1, 16, 76, and 83 above, and further in view of Schuchmann (Applied and Environmental Microbiology. 2016. 82(14): 4056-4069. Published June 30, 2016. Previously cited).
As discussed above, Jones in view of Gerson, Godley, and Kopke (in light of Li, cited as evidence) renders obvious claims 1, 16, 76, and 83.  The references differ from claim 74 in that they do not expressly disclose that the limiting amount of preferentially utilized carbon substrate (fructose) provides less than about 25%, less than about 20%, less than about 15%, less than about 10%, less than about 5%, less than about 2%, or less than about 1% of the quantity of electrons in the culture.  The references differ from claim 75 in that they do not expressly disclose that the quantity of electrons provided by H2 is at least about 75%, at least about 80%, at least about 95%, at least about 90%, at least about 95%, at least about 98%, or at least about 99% of the quantity of electrons in the culture.
Jones states that to highlight the potential of mixotrophic fermentations, they calculated the theoretical maximum yield for many metabolites of interest via mixotrophy and H2-enhanced mixotrophy, as shown in Figure 5a (page 5, last paragraph).  In H2-enhanced mixotrophy, only enough H2 is supplemented to consume all carbon dioxide evolved (legend of Figure 5a; page 2, left column, last paragraph).  Figure 5a shows comparable maximum yields of acetate for mixotrophic and H2-enhanced mixotrophic conditions.  Since H2-enhanced mixotrophy removes electron constraints, the chemicals that showed the smallest yield improvements from heterotrophy to mixotrophy show the largest yield improvements from heterotrophy to mixotrophy to H2-enhanced mixotrophy (page 6, left column).  For syngas-enhanced mixotrophy, similar yield improvements can be achieved using CO as the electron donor though carbon dioxide is generated in the process (page 6, left column, last paragraph).  In order to minimize net carbon dioxide production, a mixture of CO and H2 is needed, and the ideal mixture is dependent upon the target metabolite (page 6, left column, last paragraph).
Additionally, Jones found that H2-enhanced mixotrophy leads to complete carbon utilization (page 5, paragraph bridging left and right columns).  For the production of acetone by acetogens, net carbon dioxide production occurs under mixotrophic conditions (page 5, paragraph bridging left and right columns).  This limitation can be overcome with H2-enhanced mixotrophy, where H2 provides the necessary reducing power to fix all carbon dioxide into metabolites, which can cause the strain to favor reduced products, like ethanol, over less reduced products, like acetone (page 5, right column, first paragraph).
Schuchmann provides a review of the heterotrophic metabolism of acetogenic bacteria, especially in the model acetogen Acetobacterium woodii (abstract).  Most acetogens use H2 as electron donor for carbon dioxide reduction and carbon fixation (page 4058, last paragraph).  Besides H2, acetogens can use a vast number of electron donors including hexoses like glucose or fructose (page 4058, last paragraph).  Most heterotrophic substrates (e.g., glucose, lactate, ethanol) are oxidized to the level of acetyl-CoA by transferring the electrons to NAD+ and ferredoxin (legend of Figure 2 on page 4059).  See Figure 3A on page 4060, showing carbohydrate (e.g. glucose) metabolism by A. woodii.
Before the effective filing date of the claimed invention, it would have been obvious through routine optimization to have adjusted the concentration of H2 supplied to the culture to a high concentration when performing the method rendered obvious by Jones in view of Gerson, Godley, and Kopke (in light of Li, cited as evidence).  One of ordinary skill in the art would have been motivated to do this in order to fix all carbon dioxide depending on the products sought by the process (acetate, acetone, ethanol).  In adjusting the concentration of H2 through routine optimization to a high concentration, the percentage of electrons in the culture provided by the electron donors would have been adjusted such that significantly more electrons are provided by the electron donor H2 as compared to hexose (e.g. fructose) which is the other electron donor of the process rendered obvious by the references.  This renders obvious instant claims 74 and 75.
A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed April 4, 2022, with respect to the rejections under 35 U.S.C. 112(b) of claims 41, 76, 77, 81, and 85-87, the rejections under 35 U.S.C. 112(a) of claims 1, 16, 35, 39, 41, 46, 50, 51, 74-78, 80, 81, 83, 85, and 86, the rejection under 35 U.S.C. 103 of claims 1, 16, 76, and 83 as being unpatentable over Jones in view of Gerson, Godley, and Peters and in light of Li, and the rejection under 35 U.S.C. 103 of claims 74 and 75 as being unpatentable over Jones, Gerson, Godley, Peters, and Li and further in view of Schuchmann, have been fully considered and are persuasive.  The amendments of claims 35, 76, 81, 86, and 87 have overcome the rejections under 35 U.S.C. 112(b).  The amendments of claims 1, 35, and 50, deleting the recitations regarding hierarchical substrate utilization, have overcome the rejections under 35 U.S.C. 112(a) of claims 1, 16, 35, 39, 41, 46, 50, 51, 74-78, 80, 81, 83, 85, and 86.  The amendment of claim 1 has overcome the rejections under 35 U.S.C. 103.  Therefore, these rejections have been withdrawn.  
However, upon further consideration, new ground(s) of rejection are made as necessitated by the amendments.  Regarding the rejection under 35 U.S.C. 112(a) of claims 84 and 87 (page 7, last paragraph to page 8, first paragraph of the last Office Action), the amendments of claims 84 and 87 do not overcome the rejection.  As necessitated by the amendment to claim 1, new grounds of rejection under 35 U.S.C. 103 are made in view of the previously cited references Jones, Gerson, Godley, Li, and Schuchmann in combination with the newly cited reference Kopke.  Applicant’s arguments against the previously cited references Jones, Gerson, and Godley are unpersuasive.  Regarding Jones, Applicant argues that Jones is related to increasing cell density and minimizing carbon dioxide loss by cell recycle and overabundant supply of various nutrient mixtures (citing pages 4 and 8 of Jones), rather than controlling the preferred carbon substrate to achieve maximum product yield through carbon fixation (citing page 34, lines 13-16 of the specification for product yield of >80 g acetate/g glucose) which Applicant asserts is the focus of the claimed invention.  However, claim 1 does not recite controlling the preferred carbon substrate to achieve maximum product yield through carbon fixation; instead, claim 1 recites adding the controlled, limiting amount of a preferentially utilized carbon substrate at a rate such that the culture vessel maintains a concentration of said preferentially utilized carbon substrate such that the carbon dioxide provides more than 50% of carbon in organic compounds produced by the cells.  Furthermore, it is unclear how increasing cell density and minimizing carbon dioxide loss by cell recycle and overabundant supply of various nutrient mixtures would be in opposition of the limitation of claim 1.  
Further regarding Jones, Applicant argues that Jones uses an ATCC medium 1754 which is an undefined culture medium due to its ingredient yeast extract being a complex mixture with unknown and varying composition, and thus its use results in a far-from controlled culture reaction.  However, Jones discloses providing fructose which reads on a preferentially utilized carbon substrate of the cells.  Applicant has not provided any evidence that the yeast extract of the ATCC medium 1754 comprises any fructose at an amount that would affect providing a controlled, limiting amount of the fructose in the culture medium.  Applicant has also not provided any evidence that the yeast extract of the ATCC medium 1754 comprises any carbon dioxide and diatomic hydrogen at amounts that would affect providing controlled amount of carbon dioxide and diatomic hydrogen in the culture medium.  Therefore, the fact that Jones uses the ATCC medium 1754 is unpersuasive in demonstrating that it is not possible for there to be controlled amounts of the fructose (reading on a preferentially utilized carbon substrate), carbon dioxide, and hydrogen in the culture medium of Jones as modified in the new grounds of rejection.
Applicant asserts that Jones teaches culturing cells in a culture media comprising ATCC medium 1754 and fructose at a concentration of up to 80 g/L for continuous fermentation (page 8, Methods of Jones).  Applicant concludes that this signifies that Jones does not teach a controlled environment in which a preferentially utilized carbon substrate is added to a culture vessel at a rate such that a carbon substrate that is not preferentially utilized by the cells provides the majority of carbon for organic compounds produced by the cells, as recited by the instant claims.  However, the results of the experiments discussed on page 2, right column, second full paragraph of Jones show that the majority of carbon for organic compounds produced by the cells are obtained from carbon dioxide and carbon monoxide which are the carbon substrates that are not preferentially utilized by the cells. 
Additionally, Applicant argues that the disparate methods between the claimed invention and Jones becomes manifest in yields, in which the instant specification demonstrates that the product yield of >80 grams acetate produced per gram glucose consumed (page 34, lines 13-16 of the specification), whereas Jones show the “theoretical yields” and “calculated maximum biological mass yields” of at most 0.95 gram acetate per gram glucose (Figure 5a of Jones).  However, the claims do not require the yield of acetate per gram of glucose consumed.  Moreover, it is unclear whether the steps for obtaining the product yield of >80 grams acetate per gram glucose consumed of page 34 of the specification are commensurate in scope with the claims.  The specification describes a glucose-limiting culture environment provided in a chemostat along with carbon dioxide and hydrogen (page 34, first paragraph), but it is unclear that the glucose is added at a rate such that the chemostat maintains a concentration of the glucose (a preferentially utilized carbon substrate) such that the carbon dioxide provides more than 50% of carbon in organic compounds produced by the cells, which is directed to a limitation of claim 1.  Moreover, while page 34 of the specification speaks to a method of converting carbon dioxide into acetate, it does not speak to a method of converting carbon dioxide into other organic compounds.  As pointed out in MPEP 716.02(d), “’objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.’”
Also, Applicant emphasizes that the claimed invention aims to convert carbon dioxide to bioproducts whereas Jones aims to “reduce overall CO2 emissions” and “achieve the zero CO2 loss goal” (abstract; page 5, right column, end of the first paragraph of Jones).  However, Jones indeed discloses the conversion of carbon dioxide to bioproducts, as demonstrated by the results discussed on page 2, right column, second full paragraph of Jones in which acetate and ethanol are derived from carbon dioxide supplied to the cells.  The fact that Jones sought to reduce overall carbon dioxide emissions and achieve zero carbon dioxide loss does not signify that the conversion of carbon dioxide to bioproducts is not accomplished.  
Regarding Gerson, Applicant argues that the claimed invention is not related to the processes described by Gerson.  However, Gerson is relied on for its teachings for showing that the substrate concentration is critical for continuous fermentation processes.  The teachings of Gerson are applied to Jones which addresses many of the limitation of claim 1.  
Regarding Godley, Applicant assert that Godley does not describe the use of a non-preferred carbon substrate, such as carbon dioxide, as the source of the majority of carbon for organic compound production, citing page 7, Table 2, Figure 4, and page 11, second full paragraph of Godley.  However, Jones speaks to showing the use of non-preferred carbon substrate (carbon dioxide, carbon monoxide) as the source of the majority of carbon for organic compound (acetate, ethanol) production.
Applicant also argues unexpected results by arguing that the inventors of the claimed invention made the discovery that “even when a limiting amount of carbon substrate is included, fixation of carbon from CO2 is surprisingly and substantially enhanced” (page 14, lines 29-31 of the specification), where the carbon substrate of a limiting amount is a preferentially utilized carbon substrate (e.g. glucose).  It is asserted that the surprising discovery involved maximized carbon dioxide fixation and conversion of non-preferentially utilized carbon substrate to organic compounds, citing Example 4 and Figure 5 of the specification.  Example 4 is discussed mainly on page 34 of the specification, and Figure 5 is described in Example 4.  However, it is unclear that Example 4 is commensurate in scope with the claimed invention since it is unclear whether the preferentially utilized carbon substrate (glucose, in this case) is added at a rate such that the chemostat maintains a concentration of the preferentially utilized carbon substrate such that the carbon dioxide provides more than 50% of carbon in organic compounds produced by the cells, which is directed to a limitation of claim 1.   Since it is unclear that Example 4 (and thus Figure 5) are commensurate in scope with the instant claims, then any evidence of Example 4 would not be persuasive in demonstrated unexpected results.  Moreover, it would appear that the claimed carbon dioxide fixation would have been expected based on Jones which shows that the inorganic carbon substrates carbon dioxide and carbon monoxide, as opposed to fructose, provided the majority of the carbons of the organic compounds (acetate, ethanol) produced by the cells (page 2, right column, second full paragraph).  Therefore, Applicant is unpersuasive in demonstrated surprising and unexpected results to overcome the new grounds of rejection under 35 U.S.C. 103.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                                  

/RENEE CLAYTOR/Supervisory Patent Examiner, Art Unit 1651